DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In response to the amendments filed on 12/15/2021, Claim Rejection under 35 U.S.C. § 112(b) is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Daniel D’ Addario Registration No.: 73,640
Claim 13 and 19 have been amended as follows:

Claim 13. (Currently Amended) A network switch, comprising: a plurality of ingress ports, each ingress port comprising a normal priority queue and a congested priority queue; a plurality of egress ports, each egress port comprising a normal priority queue and a congested priority queue; and a congestion isolation engine configured to: identify congestion at a first egress port of the plurality of egress ports, the normal priority queue of the first ingress port comprises a plurality of normal priority queues associated with the first ingress port and queueing [[the]] a first data packet in the normal priority queue of the first ingress port further comprises determining a first normal priority queue of the plurality of normal priority queues associated with a data flow of the first data packet; compute a hash for [[a]] the first data packet received at a first ingress port of the plurality of egress ports; compare the computed hash against a list of isolation hashes, the list of isolation hashes comprising one or more previous hashes associated with an isolated data packet; in response to identifying a match between the computed hash and a previous hash of the list of isolation hashes, queueing the first data packet in a congested queue of the first ingress port; in response to determining no match between the computed hash and any of the previous hashes of the list of isolation hashes, applying a random selection mechanism to the first data packet; and in response to the first data packet being selected for isolation according to the random selection mechanism: queueing the first data packet in the congested queue of the first ingress port; 5adding the computed hash for the first data packet to the list of isolation hashes to create an updated list of isolation hashes; and sending a congestion isolation message to an upstream device, the congestion isolation message including the updated list of isolation hashes.
Claim 19. (Currently Amended) A system, comprising: a first forwarding switch comprising: a plurality of ingress ports, each ingress port comprising a normal priority queue and a congested priority queue; 6a plurality of egress ports, each egress port comprising a normal priority queue and a congested priority queue; and a first congestion isolation engine configured to: identify congestion at a first egress port of the plurality of egress ports, the normal priority queue of the first ingress port comprises a plurality of normal priority queues associated with the first ingress port and queueing [[the]] a first data packet in the normal priority queue of the first ingress port further comprises determining a first normal priority queue of the plurality of normal priority queues associated with a data flow of the first data packet; compute a hash for [[a]] the first data packet received at a first ingress port of the plurality of egress ports; compare the computed hash against a list of isolation hashes, the list of isolation hashes comprising one or more previous hashes associated with an isolated data packet; in response to identifying a match between the computed hash and a previous hash of the list of isolation hashes, queueing the first data packet in a congested queue of the first ingress port; in response to determining no match between the computed hash and any of the previous hashes of the list of isolation hashes, applying a random selection mechanism to the first data packet; and in response to the first data packet being selected for isolation according to the random selection mechanism: queueing the first data packet in the congested queue of the first ingress port; adding the computed hash for the first data packet to the list of isolation hashes to create an updated list of isolation hashes; and sending a congestion isolation message the congestion isolation message including the updated list of isolation hashes.

Allowable Subject Matter
Claims 1- 3, 5-14, and 16-20 are allowed.
Claims 4 and 15 are cancelled
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as the prosecution, applicant’s arguments and applicant incorporated the subject matter of the objected claim 4 into the independent claim 1 and the subject matter of the objected claim 15 into the independents claims 13 and 19, make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e).
The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the amended independent claims. The dependent claims are also allowable by virtue of their dependence on the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462